DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 1-20 are cancelled. 
Claims 21-32 are pending. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 21-32 directed to the statutory category of a method. 

Regarding step 2A-1, Claims 21-32 recite a Judicial Exception. Exemplary independent claim 21 recite the limitations of 

Receiving… data structure, wherein the…data structure comprises a plurality of rules; …accessing from the…data structure each of the plurality of rules;…accessing a plurality of different categories…associating each of the plurality of rules with the plurality of different categories; generating at least a first user interface configured to receive one or more queries based on at least one of the plurality of different categories generating first data associating each of the plurality of rules with at least one of the plurality of different categories based on the one or more queries; generating second data indicative of at least a second user interface, wherein the second user interface is adapted to visually present the first data; generating third data indicative of at least a third user interface, wherein the third user interface is adapted to visually present each of the plurality of rules with a flow down state.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of accessing/receiving data as well as generating/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of server and electronic network, the claim language encompass data manipulation steps. The manipulation steps of receiving rule information, associating rules with categories, and generating first, second, and third data sets with respect to the rules. A computer in not needed for these steps. In addition, but for the language of graphical user interface, the claim  language encompasses merely displaying data. 
The claims also deal with managing departments, rules, records, and documents  which deals with certain methods of organizing human activity (business relations and managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of electronic network, electronic data structure, server, and graphical user interface. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what the one category is such as stakeholders. In addition, the dependent claims further describe aspects of the GUI such as having visual indicators for the rules. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 21 recites
electronic network, electronic data structure, server, and graphical user interface 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer as seen in page 11.
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 21-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 21- 26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US11361268B1).

Regarding claim 21, Fisher teaches 

A method (See col. 1-One embodiment of the present disclosure relates to a method performed by a business rules management system. ) 

comprising: receiving, in a server, an electronic data structure, wherein the electronic data structure comprises a plurality of rules (See fig. 8) This shows a user interface which receives in a server electronic data structure. Electronic data structure is the table seen in figure 8. This table shows a plurality of rules. 

using the server, accessing from the electronic data structure each of the plurality of rules; (Figure 8 and Figure 3) The mere fact that the table has the plurality of rules means the user is able to access the plurality of rules. In addition, the user is able to select rules to further access information about the rules such as in figure 3. 

using the server, accessing a plurality of different categories from a memory The invention teaches rules have different categories and the user accesses different categories of the rules stored in the system (See col 4-5 Further, the business rules management circuit 114 is configured to maintain a historical record of business rules configurations at the data storage system 122 and maintain an audit trail for all user-initiated data changes.) The categories relate to different aspects of the rules as seen in figure 8 such as type, application, sell ID, effective date, expiration date, state. Figure 3 also shows rule categories as well. 

associating each of the plurality of rules with the plurality of different categories The system is able to associate the different categories to rules such as editing rules as seen in figure 3 and creating new rules as seen in item 818 in figure 3. For example a user modifying a rule can associate a category of effective date to a rule by providing a value for the effective date. 

using the server, generating at least a first graphical user interface configured to receive one or more queries based on at least one of the plurality of different categories The first graphical user interface corresponds to figure 8 and figure 8 can receive a query from a user to search for the rules. The user can search for the rules based on category such as effective date. 

 using the server, generating first data associating each of the plurality of rules with at least one of the plurality of different categories based on the one or more queries The first data would be the search result of the user query as seen in figure 8 the user makes with respecting to the researching criteria which are the categories. 

using the server, generating second data indicative of at least a second graphical user interface, wherein the second graphical user interface is adapted to visually present the first data The second graphical user interface is figure 3 which shows second data of a selected rule such as business fact data, classification data, created by and last action data. Figure 3 still shows first data as well since it still showing data regarding rules which was seen in figure 8. 

using the server, generating third data indicative of at least a third graphical user interface, wherein the third graphical user interface is adapted to visually present each of the plurality of rules with a flow down state. Figure 10 corresponds to third graphical user interface; this interface will show each selected rule with a flown down state. Examiner interprets flown down state to show other states for the rule such as rule extensions and modifications done to the rules and who made them and what time they were made (See col. 10-11 Referring now to FIG. 10, screen 1000 shows a data management tool, according to an example embodiment. The data management tool may be used by the user to manage business rule metadata and associated feedback messages, which includes the external message intended for the customer, the severity, source/term and selection criteria to determine the message's applicability. The data management tool may be used by the user to maintain a historical record of business rule configurations and maintain an audit trail for all user-initiated data changes within the business rule metadata and feedback messages, including the date, time, and associated user. ) 

Regarding claim 22, Fisher teaches 

further comprising, using the server, generating fourth data indicative of at least a fourth graphical user interface, wherein the fourth graphical user interface is adapted to visually present a visual indicator associated with the each of the accessed plurality of rules and wherein the visual indicator is indicative of whether the accessed rule is active or inactive. (See fig. 9 and Col 10-11-The screen 900 includes a rules area 902 that includes business rules and modifications requiring approval or some other action by the user to activate. The rules area 902 includes information for each of the rules, including a current state 904 and status 906. The state 904 of each of the listed rules is “Pending Approval,” while the status 906 is “Inactive” until the items are approved) 

Regarding claim 23, Fisher teaches 

wherein at least one of the plurality of different categories comprises one or more stakeholders Figure 8 and 9 shows one of the categories deals with stakeholders such as Seller ID. (See col 3-4- The customer system 102 is a computing system associated with a customer (e.g., a seller) of the business rules management system 104 (or the associated entity). According to example embodiments, the customer is a seller of a mortgage loan (e.g., a mortgage originator) in the secondary mortgage market, or a representative thereof. ) 

Regarding claim 24, Fisher further teaches 

generating fourth data representative of at least a fourth graphical user interface wherein the fourth graphical user 2interface is configured to prompt a user to associate at least one of the plurality of rules with at least one stakeholder Examiner interprets the search function of figure 9 prompts the user to search for rules and searching would associate the rules with the stakeholder since the user can search with respect to seller ID which is the stakeholder. 

Regarding claim 25, Fisher further teaches 

comprising, using the server, generating fourth data representative of at least a fourth graphical user interface wherein the fourth graphical user interface is configured to visually present a visual indicator associated with the each of the accessed plurality of rules and wherein the visual indicator is indicative of whether the accessed rule is approved.   See figure 5 and figure 9 which both show a visual indicators. Figure 5 shows visual indicator of approval and Figure 9 is able to show approved in the status column of figure 9. 

Regarding claim 26, Fisher further teaches 
further comprising, using the server, generating fourth data representative of at least a fourth graphical user interface wherein the fourth graphical user interface is configured to visually present a visual indicator associated with the each of the accessed plurality of rules and wherein the visual indicator is indicative of whether the accessed rule is not approved. Figure 9 shows a status column of a visual indicator that shows a rule is not approval since it says “pending approval.”

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US11361268B1) in further view of Gestsson et al. (20100205539). 

Regarding claim 27, Fisher teaches the limitation of claim 21, however Fisher further teaches 

further comprising, using the server, determining, for a first subset of the plurality of different categories, to automatically update a first set of states associated with each of the accessed plurality of rules  See figure 8 and 9 that shows the system determines first subset of plurality of categories based on what the user inputs into the search function. The states which include plurality of states such as approved, rejected, and pending  can be updated based on if they approved or not and  modified  as seen in figure 8 and figure 9. In addition, since it is done on a computer, it is automatic. 

Even though Fisher teaches electronic data structure and updating states, Fisher does not teach without routing the electronic data structure to at least one of a plurality of stakeholders using one or more electronically addressable locations.

However Gestsson teaches without routing the electronic data structure to at least one of a plurality of stakeholders using one or more electronically addressable locations. (See para 0094-  As an example, a team of plumbers within an organization can spend the day going from destination to destination without need of placing or receiving calls to and from the central office or between themselves to notify about the completion of a work task and requesting about the next destination.) This shows the plumbers do not have to route the electronic data structure which is a task here to the stakeholder which is the central office personel using electronically addressable location such as by way of the phone number of the central office. 

Fisher and Gestsson are analogous art because they are from the same problem solving area of managing business data with respect to stakeholders and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fisher’s invention by incorporating the method of Gestsson because Fisher would also be able to implement a message board which would allow better communication between the users of the system of Fisher and would not have to route business rule data through multiple phone calls. 

Regarding claim 28, Fisher and Gestsson  teaches the limitation of claim 27, however Fisher further teaches 
further comprising, using the server, determining, for a second subset of the plurality of different categories, to automatically update a second set of states associated with each of the accessed plurality of rules by routing the electronic data structure to at least one of the plurality of stakeholders using the one or more electronically addressable locations. See figure 8 and 9 that shows the system determines second subset of plurality of categories based on what the user inputs into the search function. The states can be updated based on if they approved or not and  modified  as seen in figure 8 and figure 9. In addition, since it is done on a computer, it is automatic. The electronic data structure as seen in figure 8 and 9 are also routed to stake holders as seen in figure 1 where data is sent and received from the user and customer system. This is with respect to electronic addressable locations such as there computer systems 102 and 106 seen in figure 1. 

Regarding claim 29, Fisher and Gestsson  teaches the limitation of claim 28, however Fisher further teaches 

using the server, receiving input from the at least one of the plurality of stakeholders. See figure 1 which shows the computer can receive input from a seller which is the customer system 102. Inputs are also seen here (See col. 11-12 At 1202, loan information is received from the seller (e.g., the customer, lender, mortgage originator) 

Regarding claim 30, Fisher and Gestsson  teach the limitation of claim 29, however Fisher further teaches 

further comprising, using the server, updating at least one of the second set of states based upon the received input. States can be updated with respect to figure 9 such as rejected, approved, and pending and the seller has access to the approval circuit as seen in figure 1. The seller can place an input to update the state to approved as seen in figure 9. 


Regarding claim 31, Fisher and Gestsson  teach the limitation of claim 30, however Fisher further teaches 

further comprising, using the server, generating fourth data representative of at least a fourth graphical user interface wherein the fourth graphical user interface is configured to visually present visual indicators associated with each of the accessed plurality of rules and wherein the visual indicators are indicative of at least one of the first set of states and the second set of states. Figure 9 shows plurality of states based on how the user filters figure 9 which can include approved, rejected, and pending. Figure 9 corresponds to the fourth GUI. 

Regarding claim 32, Fisher and Gestsson  teach the limitation of claim 28, however Gestsson further teaches 

wherein the one or more electronically addressable locations comprise at least one of an email address, a hardware address, or a mobile phone number (See para 0029-message and/or retrieve existing audio content and send it to any fixed phone, mobile phone, or IP telephone user in the world so long they know the telephone number) (See para 0094-  As an example, a team of plumbers within an organization can spend the day going from destination to destination without need of placing or receiving calls to and from the central office or between themselves to notify about the completion of a work task and requesting about the next destination.) This shows electronically addressable locations comprise a phone number. 
Fisher and Gestsson are analogous art because they are from the same problem solving area of managing business data with respect to stakeholders and both belong to classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fisher’s invention by incorporating the method of Gestsson because Fisher would also be able to implement a message board which would allow better communication between the users of the system of Fisher and would not have to route business rule data through multiple phone calls. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Mouawad (US11144854B1) Discloses systems and methods are provided for project and task management. 

	Manroa (US7738899B1) Discloses systems and methods of supporting groups that include non-communication address objects are provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683